 1 STEPHANIE M. HINDS (CABN 154284)
   Acting United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 MAIA T. PEREZ (MABN 672328)
   Assistant United States Attorney
 5
          150 Almaden Boulevard, Suite 900
 6        San Jose, California 95113
          Telephone: (408) 535-5061
 7        FAX: (408) 535-5066
          maia.perez@usdoj.gov
 8
   Attorneys for United States of America
 9
                                   UNITED STATES DISTRICT COURT
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11
                                          SAN JOSE DIVISION
12

13   UNITED STATES OF AMERICA,                       )   NO. 5:21-MJ-70620-MAG
                                                     )
14           Plaintiff,                              )
                                                     )   STIPULATION AND REQUEST TO VACATE
15      v.                                           )   PRELIMINARY HEARING ON JUNE 22, 2021,
                                                     )   SET STATUS CONFERENCE ON JULY 28, 2021,
16   DANIEL BARILI,                                  )   AND EXCLUDE TIME UNDER THE SPEEDY
                                                     )   TRIAL ACT FROM JUNE 22, 2021 TO JULY 28,
17                                                   )   2021 AND ORDER
             Defendant.                              )
18                                                   )

19

20           The United States charged Defendant Daniel Barili with violation of 21 U.S.C. § 841(a)(1),
21 (b)(1)(B) - Possession with Intent to Distribute 50 Grams and More of Methamphetamine via criminal

22 complaint. Defendant has been arraigned on the criminal complaint and is scheduled for a preliminary

23 hearing or arraignment on June 22, 2021. Counsel for the United States and counsel for Mr. Barili now

24 jointly stipulate and request to vacate the preliminary hearing or arraignment and set a status conference

25 on July 28, 2021 at 1:00 p.m. The reason for this request is to afford the defense time to review

26 discovery and afford the parties time to investigate matters which may bear on the disposition of this

27 case.

28

     STIPULATION AND ORDER TO SET STATUS CONFERENCE AND EXCLUDE TIME
     Case No. 5:21-mj-70620-MAG                                                        v. 7/10/2018
 1          The parties further stipulate and request that, under the Speedy Trial Act, the Court exclude the

 2 time from June 22, 2021 to July 28, 2021 to allow for effective preparation of counsel. See 18 U.S.C. §

 3 3161(h)(7)(B)(iv). The parties further stipulate and agree that the ends of justice served by excluding

 4 time from June 22, 2021 to July 28, 2021 from computation under the Speedy Trial Act outweigh the

 5 best interests of the public and the defendant in a speedy trial. 18 U.S.C. §§ 3161(h)(7)(A), (B)(iv).

 6 Given the need to investigate matters bearing on disposition in this case, counsel for Mr. Barili

 7 represents that good cause also exists for extending the time limits for a preliminary hearing under

 8 Federal Rule of Criminal Procedure 5.1(d) and hereby consents on behalf of Mr. Barili to the requested

 9 continuance, to the extensions of time for the preliminary hearing and for the 30-day time period for an

10 indictment under the Speedy Trial Act (based on the exclusions set forth above). See Fed. R. Crim. P.

11 5.1; 18 U.S.C. § 3161(b). Counsel for the United States likewise consents to the extensions and joins in

12 the requests.

13

14     IT IS SO STIPULATED.                                 STEPHANIE M. HINDS
                                                            Acting United States Attorney
15

16     Dated: June 21, 2021                                 __/s/___________________________________
                                                            MAIA T. PEREZ
17                                                          Assistant United States Attorney
18
                                                            __/s/___________________________________
19                                                          DEJAN GANTAR
20                                                          Counsel for Defendant Daniel Barili

21

22

23

24

25

26

27

28

     STIPULATION AND ORDER TO SET STATUS CONFERENCE AND EXCLUDE TIME
     Case No. 5:21-mj-70620-MAG                                                         v. 7/10/2018
 1                                                   ORDER

 2          Upon the stipulation of the parties, IT IS ORDERED that defendant Daniel Barili’s June 22,
 3 2021 preliminary hearing or arraignment is vacated and that a status conference be set for July 28, 2021,

 4 at 1:00 p.m.

 5          Based upon the facts set forth in the stipulation of the parties and for good cause shown, the
 6 Court finds that failing to exclude the time from June 22, 2021 until July 28, 2021 would unreasonably

 7 deny the parties reasonable time necessary for effective preparation, taking into account the exercise of

 8 due diligence. 18 U.S.C. § 3161(h)(7)(B)(iv). The Court further finds that the ends of justice served by

 9 excluding the time from June 22, 2021 until July 28, 2021 from computation under the Speedy Trial Act

10 outweigh the best interests of the public and the defendant in a speedy trial.

11          Therefore, with the consent of the defendant, and taking into account the public interest in the
12 prompt disposition of criminal cases, based on the parties’ showing of good cause, the Court finds good

13 cause exists for extending the time limits for a preliminary hearing under Federal Rule of Criminal

14 Procedure 5.1 and for extending the 30-day time period for an indictment under the Speedy Trial Act

15 (based on the exclusions set forth above). See Fed. R. Crim. P. 5.1; 18 U.S.C. § 3161(b).

16          With the consent of the parties, IT IS HEREBY ORDERED that the time from June 22, 2021
17 until July 28, 2021 shall be excluded from computation under the Speedy Trial Act. 18 U.S.C. §§

18 3161(b), 3161(h)(7)(A), (B)(iv) and the time limits for conducting a preliminary hearing are extended

19 under Rule 5.1(d) of the Federal Rules of Criminal Procedure.

20
                                                                         ISTRIC
                                                                    TES D      TC
21 IT IS SO ORDERED.
                                                                  TA
                                                                                        O
                                                              S




                                                                                         U




22
                                                             ED




                                                                                          RT




                                                                                       D
                                                                              RDERE
                                                         UNIT




                                                                          OO
                                                                  IT IS S
23 DATED: June 21, 2021
                                                                                                R NIA




24
                                                                                    M. Ryu
                                                         NO




25                                                                         onna
                                                                   Judge D
                                                                                               FO
                                                           RT




26
                                                                                           LI




                                                          ____________________________
                                                              E RDONNA M. RYU
                                                              H




                                                                                           A




27                                                        HON.                     C
                                                          UNITED  NSTATES MAGISTRATE
                                                                               O F     JUDGE
                                                                    D   IS T RIC T
28

     STIPULATION AND ORDER TO SET STATUS CONFERENCE AND EXCLUDE TIME
     Case No. 5:21-mj-70620-MAG                                                         v. 7/10/2018
